FILED
                            NOT FOR PUBLICATION                              JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50344

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03617-W

 v.
                                                 MEMORANDUM*
EMERALDO DEGUZMAN LUMABAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Emeraldo Deguzman Lumaban appeals from the district court’s judgment

and challenges the $20,064.93 restitution order imposed following his guilty-plea

conviction for assault with a dangerous weapon, in violation of 18 U.S.C.

§ 113(a)(3). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lumaban contends that the district court erred by imposing restitution

because his conduct did not proximately cause the victims’ losses. In particular, he

contends that the government failed to establish that the victims lost wages as a

result of his assault, rather than because of their pre-existing, service-connected

post-traumatic stress disorders. We review de novo the legality of a restitution

order. See United States v. Luis, 765 F.3d 1061, 1065 (9th Cir. 2014). The

government met its burden of proving that Lumaban’s assault proximately caused

the victims’ losses. See United States v. Peterson, 538 F.3d 1064, 1075 (9th Cir.

2008) (“Defendant’s conduct need not be the sole cause of the loss . . . .”).

Moreover, contrary to Lumaban’s contention, the record reflects that the losses

were calculated with reasonable certainty. See United States v. Kennedy, 643 F.3d
1251, 1263 (9th Cir. 2011).

      AFFIRMED.




                                           2                                    14-50344